Citation Nr: 1033299	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for adjustment disorder with anxiety.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Service connection was granted and an 
initial 10 percent disability evaluation was assigned effective 
December 27, 2006, for adjustment disorder with anxiety therein.

The Veteran testified regarding this matter at a Decision Review 
Officer (DRO) hearing in October 2008.  A transcript of this 
hearing has been associated with the claims file.

In a November 2008 rating decision, the RO increased the 
Veteran's initial disability evaluation for adjustment disorder 
with anxiety to 30 percent effective December 27, 2006.  Because 
this increase does not represent the maximum rating available, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of this hearing has been associated with the claims 
file.

Additional evidence in the form of recent VA treatment records 
was received contemporaneously with the July 2010 Travel Board 
hearing.  The Veteran waived his right to have the RO initially 
review these records in a statement also dated in July 2010.  
Accordingly, the Board has jurisdiction to consider them in the 
first instance.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
issue of entitlement to a TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from December 27, 2006, to December 11, 2008, 
the Veteran's adjustment disorder with anxiety was not manifested 
by occupational and social impairment with reduced reliability 
and productivity.

2.  Beginning December 11, 2008, the Veteran's adjustment 
disorder with anxiety has manifested occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess 
of 30 percent for adjustment disorder with anxiety have not been 
met for the period from December 27, 2006, to December 11, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for an initial disability evaluation of 50 
percent for adjustment disorder with anxiety have been met for 
the period beginning December 11, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.



Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in January 2007 of the evidence required 
to establish service connection, the evidence not of record 
necessary to substantiate his claim for service connection, the 
Veteran's and VA's respective duties for obtaining evidence, and 
how VA determines disability ratings and effective dates if 
service connection is granted.  Service connection was granted 
and an initial disability rating and effective date were assigned 
thereafter.  As the Veteran's claim was more than substantiated 
in that it was proven, the purpose that notice is intended to 
serve has been fulfilled and no additional notice is required to 
fulfill VA's duty to notify.  Dingess, 19 Vet. App. at 490-91.  
The Board thus finds that any defect in the notice received by 
the Veteran prior to the initial AOJ decision was not 
prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination and/or 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service personnel records, service treatment records, and VA 
treatment records dated through June 2008 have been obtained by 
VA.  No private treatment records have been obtained.  The duty 
to assist is not applicable in this regard because the Veteran 
has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  
He did, as noted in the introduction however, submit additional 
evidence in the form of VA treatment records dated through July 
2010.

In October 2007, the Veteran was afforded a VA examination.  This 
examination is adequate for rating purposes with respect to the 
period from December 27, 2006, to December 11, 2008.  It is not 
adequate for rating purposes with respect to the period beginning 
December 11, 2008, because the evidence indicates that the 
Veteran's adjustment disorder with anxiety got worse.  A remand 
for another examination that is adequate for rating purposes 
during this later period is not necessary, however, as extensive 
VA treatment records dated therein provide adequate evidence of 
the Veteran's disability level.

Other than the Veteran's submission of additional recent VA 
treatment records in July 2010, neither he nor his representative 
has identified, and the record does not otherwise indicate, any 
further additional evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review therefore may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

A.  The Law

The Veteran seeks a disability evaluation higher than 30 percent 
for adjustment disorder with anxiety.  He contends that this 
disability is more severe than contemplated by a 30 percent 
disability rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

The Veteran's adjustment disorder with anxiety currently is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6.

B.  The Facts

A VA treatment record dated in October 2006 reveals that the 
Veteran cries when discussing war and his Korean War experiences.

A November 2006 VA treatment record reflects that the Veteran 
spends time volunteering at a Downs Syndrome organization and is 
retired from his position as a truck driver due to a motor 
vehicle accident (MVA).  It also reflects his complaints of 
nightmares, intrusive thoughts, sadness and tearfulness, low 
frustration tolerance, irritability, hyperalertness with an 
exaggerated startle, difficulty falling asleep, and interrupted 
sleep.  Upon examination, the Veteran appeared normal and was 
neatly dressed and groomed.  He was oriented to person, place, 
and time.  His speech was normal in rate, rhythm, and volume.  
The Veteran's level of consciousness was hyperalert.  His mood 
was depressed and angry and his affect was flat.  His insight was 
intact and judgment and memory were normal, but his concentration 
appeared to be distracted.  He had normal thoughts and 
perceptions.  No delusions, hallucinations, or homicidal or 
suicidal ideation was noted.  A GAF score of 60 was assigned.

December 2006 and January 2007 VA treatment records include the 
Veteran reports of intrusive thoughts, insomnia, lethargy, 
depression, not wanting to go out, not caring much to do 
anything, and lack of interest and motivation.  These records 
also include his denial of homicidal or suicidal ideation.

Intrusive thoughts were mentioned in a VA treatment record dated 
in March 2007.  Once again, it was noted that the Veteran denied 
homicidal or suicidal ideation.

An April 2007 VA treatment record documents that the Veteran was 
in a much better frame of mind, as he was not as depressed and 
expressed enjoyment of activities.  It further documents that he 
continued to deny homicidal or suicidal ideation.

A July 2007 VA treatment record reveals that the Veteran denied 
homicidal or suicidal ideation and exhibited no cognitive 
impairment.  He was assigned a GAF score of 70.

The Veteran was afforded a VA examination in October 2007.  He 
reported intrusive memories, feeling depressed a couple of times 
per week for a few hours each time, anxiety, irritability and 
outbursts of anger, and hypervigilance.  With respect to 
relationships, he described his 49 year marriage in positive 
terms, indicated that he has a relatively close relationship with 
his adult son, and stated that he has a lot of friends.  He 
identified volunteer work, fishing, and travel as his leisure 
activities.  With respect to work, he reported that he retired 
from his position as a truck driver in 1976 after a MVA injured 
both of his arms.  Upon examination, the Veteran appeared clean, 
neatly groomed, and appropriately dressed.  As such, it was 
indicated that he was able to maintain minimum personal hygiene.  
He was oriented to person, place, and time, and his speech was 
unremarkable, spontaneous, clear, and coherent.  His attitude was 
relaxed and attentive and his affect was normal, although his 
mood was noted as "other."  In regard to judgment, the Veteran 
was found to understand the outcome of his behavior.  His thought 
process and thought content was unremarkable.  His memory was 
normal.  He exhibited no delusions, hallucinations, homicidal or 
suicidal ideation, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or episodes of violence.  The Veteran's 
impulse control was fair.  His sleep was found to be interrupted 
and approximately 6.5 hours per night.  The examiner assigned a 
GAF score of 70 and indicated that the Veteran had transient or 
mild symptoms and a decrease in occupational functioning only 
during periods of significant stress.

A VA treatment record dated in January 2008 reflects that the 
Veteran was dealing with grief, as his wife passed away the 
previous month.  The record additionally reflects that he is very 
active in volunteer work, which gives meaning to his life.  It 
further reflects that he denied homicidal or suicidal ideation.  
However, nightmares, intrusive thoughts, and anxiety were 
mentioned.  A GAF score of 60 was assigned.

In his February 2008 notice of disagreement (NOD), the Veteran 
contested the findings from his October 2007 VA examination 
regarding his social life.  He stated that the only social 
activity he gets involved with is the Special Olympics.  He also 
stated that his wife was the only person that could settle him, 
but she had passed away.  Finally, he stated that his personal 
hygiene is lacking and that he does not sleep for more than 2 
hours at a time.

A June 2008 VA treatment record documents that the Veteran is 
better able to deal with his symptoms when he is volunteering 
helping children.  When he is not focused on this meaningful 
activity, he has much more anxiety and intrusive thoughts.  This 
record also documents the Veteran's denial of homicidal or 
suicidal ideation.  Finally, it documents the opinion of the 
Veteran's psychiatrist that he is more than 10 percent disabled.  
The GAF score assigned was 60.



In October 2008, a DRO hearing was held.  The Veteran testified 
that he has disturbed sleep, is depressed, is suspicious, gets 
upset easily, and does not function like he used to.  He affirmed 
that he has trouble remembering at times and, as an example, 
described how he got confused with the directions to get to the 
hearing.  He also provided extensive testimony regarding his 
relationships and past employment.  The Veteran indicated that he 
does not have a social life and does not have any friends, as 
they have passed away.  One such deceased friend shared the 
Veteran's interest in knife making.  Although he goes to church, 
he noted that he does not associate with people there but rather 
attends the service and goes home immediately thereafter.  He 
stated that he volunteers for the Special Olympics and for Downs 
Syndrome children, but that sometimes he even does not want to be 
around these children.  He also stated that he took a job as a 
school crossing guard after his retirement from being a truck 
driver, but quit after being transferred to a high school where 
the children antagonized him.  He feared he would "smash one in 
the face."

A December 11, 2008, VA treatment record reveals that the Veteran 
had high levels of anxiety and panic attacks more than once per 
week.  During these episodes, he is unable to complete tasks 
because his memory and ability to concentrate, focus, and attend 
is impaired; his thinking is circumstantial, and he has 
difficulty understanding complex commands.  The record also 
reveals that the Veteran denied homicidal or suicidal ideation.  
Further, it reveals the opinion of his psychiatrist that there is 
reduced reliability and productivity due to his psychiatric 
symptoms, and thus that his disability evaluation should be 50 
percent.  A GAF score of 52 was assigned.

The Veteran clarified in his substantive appeal on a VA Form 9 
received later in December 2008 that he only volunteers with 
special needs children for 2 hours per week because of his fear 
that he will have a breakdown or explode in rage in front of 
them.  He further clarified that he goes to church only 
occasionally because it is hard for him to make himself get out 
of the house.



A VA treatment record dated in March 2009 reflects that the 
Veteran psychiatric symptoms were "much worse."  Specifically, 
it reflects that he felt overwhelmed, isolated, more depressed, 
more anxious, and more irritable.  It also reflects that while he 
sometimes wondered if life was worthwhile, he denied homicidal or 
suicidal ideation.  Finally, it reflects the opinion of the 
Veteran's psychiatrist that the Veteran is now totally and 
permanently disabled and unemployable.  He was assigned a GAF 
score of 48.

May 2009 VA treatment records document the Veteran's continued 
complaint of intrusive thoughts and continued denial of homicidal 
or suicidal ideation.

An August 2009 VA treatment record reveals that the Veteran met 
up with a high school classmate he had not seen in 53 years while 
participating in the Senior Games in New York.  It also reveals 
that they drove to Arizona to visit another classmate they had 
not seen in years and that the Veteran enjoyed traveling around 
that area.  However, the record also reveals his increased sleep 
disturbance.

A VA treatment record dated in September 2009 discusses anxiety 
and the Veteran's denial of homicidal and suicidal ideation.  A 
GAF score of 50 was assigned.

In October 2009, the Veteran indicated to VA that he enjoys 
fishing and sometimes takes special needs children fishing.

A November 2009 VA treatment record documents that the Veteran 
had more intrusive thoughts, nightmares, and anxiety but no 
homicidal or suicidal ideation.  These symptoms were of such 
severity as to interfere with his ability to focus and 
concentrate.  The Veteran's psychiatrist opined that his 
disability evaluation should be at least 50 percent.

A January 2010 VA treatment record reveals that the Veteran is 
estranged from his son.  As such, he did not go visit him over 
the holidays even though his wife did.

VA treatment records dated in March 2010 reflects that the 
Veteran continued to have intrusive thoughts and difficulty 
falling asleep.  It also reflects that he enjoyed helping with 
the Special Olympics and knitting scarves.  The records further 
reflect that he denied homicidal or suicidal ideation and was 
assigned a GAF score of 50.

In May 2010, the Veteran told his VA counselor that he was 
looking forward to an upcoming visit with his two adult 
grandchildren.

A June 2010 VA treatment record mentions insomnia, anxiety, and 
intrusive thoughts in relation to the Veteran.  It also mentions 
that he continued to deny homicidal or suicidal ideation.  A GAF 
score of 50 was assigned.

A VA treatment record dated in July 2010 documents that the 
Veteran did not make it to the Special Olympics during his most 
recent visit to New York.  Instead, he visited a friend in need.

The Veteran testified at his Travel Board hearing later in July 
2010.  He reported that he is emotional and not as friendly as he 
used to be, feels depressed all the time, gets stressed out 
easily, often does not finish tasks, suffers from impaired 
memory, does not have the judgment he used to have, has 1 to 2 
panic attacks per week, does not think he is put together, and 
"sees himself losing it."  With respect to activities, he noted 
that he knits and helps solicit donations for St. Jude but not 
longer watches any television except westerns.  With respect to 
relationships, he indicated that he has no family, currently is 
not married and only has been married once, and has 1 friend who 
has not passed away whom he talks to on the telephone.

C.  Analysis

1.  Period from December 27, 2006, to December 11, 2008

In light of the evidence of record, the Board finds that the 
Veteran's adjustment disorder with anxiety does not warrant an 
initial disability evaluation in excess of 30 percent for the 
period from December 27, 2006, to December 11, 2008.  Most of the 
symptoms listed in Diagnostic Code 9411 for a 50 percent rating 
are not met during this period.  There is no evidence that his 
speech was circumstantial, circumlocutory, or stereotyped.  It 
rather was normal in rate, rhythm, and volume in November 2006 
and unremarkable, spontaneous, clear, and coherent during the 
October 2007 VA examination.  There also is no evidence of panic 
attacks more than once a week.  Such attacks were not noted 
reported by the Veteran, noted in his extensive VA treatment 
records, or found at the VA examination.  Absent from the record 
are indications of impaired judgment, impaired abstract thinking, 
or difficulty understanding complex commands.  The Veteran's 
judgment, thoughts, and perceptions were normal in November 2006.  
In July 2007, he had no cognitive impairment.  He was able to 
understand the outcome of his behavior at the October 2007 VA 
examination.  His thought processes and thought content were 
unremarkable at that time.  Also absent from the record is an 
indication that the Veteran continually suffered from flattened 
affect.  Although he had a flat affect in November 2006, his 
affect was normal at the VA examination.  No abnormalities in his 
affect are noted in any of his VA treatment records.  With 
respect to short- and long-term memory impairment, the Veteran 
did get confused with the directions to get to the DRO hearing.  
This incident, however, was an aberration from his usual state.  
His memory was normal in November 2006 and at the October 2007 VA 
examination.

The Board acknowledges that there is evidence that the Veteran 
manifested a few of the symptoms listed in Diagnostic Code 9411 
for a 50 percent disability rating during the period from 
December 27, 2006, to December 11, 2008.  He twice described 
disturbances of motivation and mood.  In December 2006 and 
January 2007, he complained of not wanting to go out, not caring 
much to do anything, and lack of interest and motivation.  At the 
October 2008 DRO hearing, he testified that he sometimes does not 
even want to be around the special needs children he volunteers 
to help.  The Veteran also described in detail his difficulty in 
establishing and maintaining effective work and social 
relationships.  He testified at the DRO hearing that he quit his 
school crossing guard job because high school children were 
antagonizing him and he feared he would "smash one in the 
face."  He also testified as well as indicated in his NOD that 
he does not have a social life, does not have friends because 
they have passed away, and does not associate with people at 
church.  

The Board also acknowledges that some of the Veteran's self-
reported symptoms during the period from December 27, 2006, to 
December 11, 2008, are not listed in Diagnostic Code 9411 for a 
disability rating of 50 percent or greater.  These symptoms 
include intrusive thoughts, crying when discussing war and his 
Korean War experiences, sadness and tearfulness, insomnia, 
difficulty falling asleep, interrupted sleep, nightmares, 
lethargy, depression, not functioning like he used to, 
suspiciousness, hyperalertness with an exaggerated startle, 
anxiety, irritability, low frustration tolerance, getting upset 
easily, outbursts of anger, and anxiety.  Such symptoms 
concededly affect his level of occupational or social impairment.  
They are not of the type and degree that are indicative of such 
impairment with reduced reliability and productivity, however.  
At best, they are commensurate with the assigned 30 percent 
disability rating.

Further, the Veteran's GAF scores reveal a level of functioning 
greater than a 50 percent disability rating contemplates.  Scores 
of 60, 70, 70, 60, and 60 are of record between December 27, 
2006, and December 11, 2008.  Each is indicative of no more than 
mild to moderate symptoms or some to moderate difficulty in 
functioning akin to the criteria for the assigned 30 percent 
disability rating.

For the above reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's entitlement to an initial 
disability evaluation in excess of 30 percent for adjustment 
disorder with anxiety for the period from December 27, 2006, to 
December 11, 2008.  The benefit of the doubt rule therefore does 
not apply.

2.  Period Beginning December 11, 2008

With respect to the period beginning December 11, 2008, the Board 
finds that the Veteran's adjustment disorder with anxiety 
disability most closely approximates the criteria for an 
increased initial disability rating of 50 percent.  While he does 
not manifest a few of the symptoms listed in Diagnostic Code 9411 
for a 50 percent disability rating.  Overall, the evidence is 
generally commensurate with the criteria for a 50 percent 
disability rating.  

Indeed, most of the symptoms listed in Diagnostic Code 9411 for a 
50 percent rating are manifested by the Veteran.  He testified to 
experiencing 1 to 2 panic attacks per week at his Travel Board 
hearing.  Such attacks were confirmed in a December 11, 2008, VA 
treatment record.  This record also specifically noted that the 
Veteran has difficulty understanding complex commands during 
these frequent episodes of high panic and anxiety.  Further noted 
was his impaired memory, impaired ability to concentrate, focus, 
and attend, and circumstantial thinking.  Additional references 
to interference with his ability to focus and concentrate are 
found in a November 2009 VA treatment record.  The Veteran also 
indicated that he suffers from impaired memory, does not have 
judgment as he used to, "sees himself losing it," and fears 
that he will explode in rage in front of special needs children 
in his December 2008 substantive appeal on a VA Form 9 and at his 
Travel Board hearing.  As such, ample support exists for finding 
that he has impairment of short- and long-term memory, impaired 
judgment, and impaired abstract thinking.  Regarding disturbances 
of motivation and mood, the Veteran indicated in his substantive 
appeal on a VA Form 9 that it is hard for him to make himself get 
out of the house.  He also testified at his Travel Board hearing 
that he often does not finish tasks.  These assertions are borne 
out by the December 11, 2008, VA treatment record, which 
documents that the Veteran is unable to complete tasks during his 
frequent periods of high panic and anxiety.

Considering these symptoms as a whole, the Veteran's psychiatrist 
opined that he experiences reduced reliability and productivity 
due to his adjustment disorder with anxiety.  He also opined that 
his evaluation for this disability should be at least 50 percent.  
Finally, the Veteran was assigned GAF scores of 52, 48, 50, 50, 
and 50.  Each is indicative of moderate to serious symptoms and 
moderate difficulty to serious impairment in functioning akin to 
the criteria for the assigned 50 percent disability rating.

The above discussion, including the assessment of the Veteran's 
adjustment disorder with anxiety symptoms with those listed in 
Diagnostic Code 9411, clearly shows that a 50 percent disability 
rating is warranted for the period beginning December 11, 2008.  
As such, consideration of his self-reported symptoms that are not 
listed in Diagnostic Code 9411 is unnecessary for this period.

The Board has considered whether an initial disability evaluation 
higher than 50 percent for the Veteran's adjustment disorder with 
anxiety for the period beginning December 11, 2008, is warranted.  
However, the evidence of record does not reveal that the Veteran 
suffered from much, if any of the symptoms required for an 
initial 70 percent disability rating or any of the symptoms 
necessary for an initial 100 percent disability rating under 
Diagnostic Code 9411.  It also does not reveal that his self-
reported symptoms that not listed in this Diagnostic Code are 
indicative of occupational and social impairment with 
deficiencies in most areas or total occupational and social 
impairment.  Indeed, the evidence of record shows that the 
Veteran does socialize occasionally and does enjoy leisure 
activities.  He met up with high school classmates, has 1 friend 
who has not passed away with whom he talks on the telephone, and 
visited a friend in need in New York.  He also enjoys 
volunteering, fishing, and knitting, still watches westerns on 
television, and participated in the Senior Games.  Such behavior 
is not indicative of the criteria for assigning the next higher 
70 percent rating, which contemplates occupational and social 
impairment with deficiencies in most areas, and in particular 
manifests symptoms that cause an inability to establish and 
maintain relationships. 

In sum, the Board finds that the preponderance of the evidence 
supports, at most, a 50 disability evaluation for the Veteran's 
adjustment disorder with anxiety for the period beginning 
December 11, 2008.  Consideration of the benefit of the doubt 
rule therefore does not apply.


III.  Extraschedular Consideration

The above determinations continuing the Veteran's 30 percent 
evaluation for his adjustment disorder with anxiety disability 
for the period from December 27, 2006, to December 11, 2008, and 
granting an increased 50 percent evaluation for this disability 
for the period beginning December 11, 2008, is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that referral is warranted for consideration of the assignment of 
an evaluation on an extraschedular basis for either period.  See 
38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
adjustment disorder with anxiety disability picture for the 
period from December 27, 2006, to December 11, 2008, or for the 
period beginning December 11, 2008, could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The Veteran's symptoms during these periods, which 
together show his level of disability, were considered pursuant 
to these criteria and associated statutes, regulations, and 
caselaw.  The criteria provide for higher disability ratings, but 
as has been thoroughly explained herein, the currently assigned 
ratings adequately describe the severity of the Veteran's 
symptoms during these periods. 

The Board further notes that to the extent there is difficulty 
with employment, in particular marked interference with 
employment, the Board observes that such considerations will be 
addressed in the remand section of this decision, which deals 
with whether TDIU may be awarded on an extra-schedular basis 
under 38 C.F.R. § 4.16(b).   

Given that the applicable schedular rating criteria are adequate 
the evidence is insufficient to warrant referral for 
consideration of the assignment of an evaluation less than TDIU 
on an extraschedular basis for either period.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 30 
percent for adjustment disorder with anxiety for the prior from 
December 27, 2006, to December 11, 2008, is denied.

Entitlement to a 50 percent disability evaluation for adjustment 
disorder with anxiety for the period beginning December 11, 2008, 
is granted, subject to the law and regulations governing payment 
of monetary benefits.


REMAND

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice, 22 Vet. App. 447.  The Court 
held in Rice that TDIU is part and parcel to an increased rating 
claim when the Veteran or the record reasonably raises the 
question of unemployability due to the disability for which the 
increased rating is sought.  Id. at 445.  As noted above, a March 
2009 VA treatment record documents the opinion of the Veteran's 
psychiatrist that he had become totally and permanently disabled 
and unemployable due to worsening symptoms of his adjustment 
disorder with anxiety.  The record therefore reasonably raises 
the issue of entitlement to TDIU.  Appellate review of this 
element of the Veteran's claim at this time, however, would be 
premature.

In this regard, a VCAA notice letter regarding the TDIU element 
of the Veteran's claim should be prepared.  This letter should 
notify the Veteran and his representative of any evidence not 
previously provided that is necessary to substantiate TDIU.  The 
notice should also indicate what evidence should be provided by 
the Veteran, to include a formal application form and an 
employment information form, and what evidence VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition, this letter should be compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), by including information on 
how VA determines disability ratings and effective dates, keeping 
in mind that TDIU is part of an increased rating claim.

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the Veteran 
satisfies two requirements.  First, the Veteran must meet a 
minimum percent rating.  If he has 1service-connected disability, 
it must be rated at 60 percent or more.  If he has 2 or more 
service-connected disabilities, at least 1 must be rated at 40 
percent or more and the combined rating must be 70 percent or 
more.  Second, the Veteran must be found to be unable to secure 
and follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, a TDIU still may be assigned on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  To qualify, the 
Veteran must be unemployable by reason of his service-connected 
disability or disabilities.  38 C.F.R. § 4.16(b).  The matter 
then is referred to the Director of the Compensation and Pension 
Service for further consideration.  Id.

At present, the Veteran is service-connected for adjustment 
disorder with anxiety, tinnitus, bilateral hearing loss, and 
healed scars on his head and left leg.  His rating for adjustment 
disorder with anxiety was continued at 30 percent for the period 
from December 27, 2006, to December 11, 2008, and was increased 
to 50 percent for the period beginning December 11, 2008, in the 
decision herein.  His rating for tinnitus stands at 10 percent.  
Noncompensable ratings have been assigned for his bilateral 
hearing loss and healed scars on his head and left leg.  The 
combined rating for these service-connected disabilities is 40 
percent for the period from December 27, 2006, to December 11, 
2008, and 60 percent for the period beginning December 11, 2008.  
The Veteran's service-connected disabilities therefore presently 
do not satisfy the minimum percentage requirements set forth in 
38 C.F.R. § 4.16(a) during either period.

Given the opinion of the Veteran's psychiatrist that he had 
become totally and permanently disabled and unemployable due to 
worsening psychiatric symptoms, however, the Board finds that 
referral for consideration of assignment of TDIU on an 
extraschedular basis might be warranted in accordance with 
38 C.F.R. § 4.16(b).  Fulfillment of VA's duty to assist may 
require further development, including a medical examination and 
opinion and/or a social and industrial survey, so that the 
question of whether such referral should be made can be decided 
on the basis of a complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The letter should 
explain what evidence is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
evidence that is to be provided by the 
Veteran, including a formal application 
form and an employment information form, 
and that VA will attempt to obtain on his 
behalf.  It also should include information 
concerning the assignment of disability 
ratings and effective dates, keeping in 
mind that TDIU is part of an increased 
rating claim.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file, after 
securing any necessary proper 
authorization, any additional pertinent 
records identified by the Veteran during 
the course of this remand.  This may 
include ordering a VA medical examination 
and opinion and/or a social and industrial 
survey if necessary.

3.  Thereafter, adjudicate the TDIU element 
of the Veteran's claim.  Such adjudication 
shall include consideration of whether 
referral for extraschedular consideration 
is warranted.  If TDIU is not granted, the 
Veteran and his representative should be 
notified in writing and afforded a 
reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


